Title: From James Madison to Robert Smith, 8 April 1803
From: Madison, James
To: Smith, Robert


Sir,
Department of State 8. April 1803
In compliance with your request, I have the honor to enclose four lists, comprehending the Articles which it is expedient should be now forwarded to Algiers.
It is necessary to remark that the timber should be of the best quality, to ensure to us a preference in sending such articles rather than others in future, if the commutation for money should not succeed, and because it will be returned if it be bad.
If as is probable the purveyor should have made a different disposition of the timber contained in list C. it must be again procured, with the variation of the width, except as to the four plank last mentioned in it, which ought to be uniformly 14. Inches. The length of the timber in that list should with the same exception, be not less than 30 feet.
If all the timber, spikes &ca. should not be sent in one vessel no more than a proportionate quantity of the list D. should be sent at any one time. I have the honor to be &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). Enclosures not found.


